Curia, per
Evans, J.
This was an application made to me at Abbeville, for an issue to try whether the confession of judgment in this case should not be set aside for fraud. Both parties submitted affidavits. On the hearing the motion was refused; on the ground, that there was no reasonable ground to impeach the judgment.
If these motions are to be granted of course, on the dec*4laration of a creditor that he believes the judgment to be fraudulent, the rule to shew cause and the investigation by the Judge is a useless ceremony. The rule seems to me to be, that the showing must be such as to excite a reasonable ground of suspicion. It did not seem to me that such evidence was offered, and I dismissed the motion. The majority of this court concur in that decision, and the motion to reverse it is dismissed.
O’Neall, Butler, Wardlaw and Frost, JJ. concurred.